ELD-021                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     NO. 09-3838
                                   ________________

                        IN RE: NIKOLAOS LAGOGIANNIS,
                                           Petitioner
                      ____________________________________

                      On Petition for a Writ of Mandamus from the
                             Board of Immigration Appeals
                               (Related to A-018-729-391)
                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   March 18, 2010

               Before: MCKEE, RENDELL and SMITH, Circuit Judges

                                  (Filed: April 9, 2010)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

       Nikolaos Lagogiannis has filed a petition for a writ of mandamus under 28 U.S.C.

§ 1651. Lagogiannis, presently an inmate in the State of New York, is a native and

citizen of Greece subject to an order of removal entered by an Immigration Judge (“IJ”).

In 2008, Lagogiannis filed a pro se petition for review seeking review of the IJ’s removal

order as well as additional orders entered by the IJ and the Board of Immigration Appeals
(“BIA”). On September 26, 2008, this Court dismissed the petition for review because it

was untimely filed as to the orders entered by the BIA, and because Lagogiannis had

failed to exhaust available administrative remedies as to the orders entered by the IJ. See

C.A. No. 08-2963 (order and judgment entered 9/26/08).

       In his mandamus petition, Lagogiannis contends that he did not receive a copy of

the Court’s September 26, 2008, judgment until January 29, 2009, because he was in

transit between several correctional facilities. Lagogiannis claims that delayed receipt of

the judgment deprived him of the opportunity to petition for rehearing or to seek further

review.1 Lagogiannis asks that we vacate the judgment.

       A writ of mandamus is an appropriate remedy in extraordinary circumstances only.

Kerr v. United States Dist. Ct., 426 U.S. 394, 403 (1976). “Before a writ of mandamus

may issue, a party must establish that (1) no other adequate means exist to attain the relief

he desires, (2) the party’s right to issuance of the writ is clear and indisputable, and

(3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 130 S. Ct.

705, 710 (2010) (per curiam) (quotation marks and punctuation omitted).

       We will deny the petition. Assuming arguendo that a writ of mandamus is an

appropriate vehicle for Lagogiannis to raise his present arguments, it is clear that

Lagogiannis never advised the Clerk of Court of his change in address, and the Clerk

immediately mailed the judgment after its entry to Lagogiannis’s most current address on

   1
    Lagogiannis’s characterization of this Court’s judgment as entered “in absentia” is
incorrect. Lagogiannis was a party to the proceeding before this Court.

                                               2
file, which was the same address that Lagogiannis had used in an August 6, 2008,

submission to this Court. It was incumbent upon Lagogiannis to advise the Clerk of his

current address. Any delay in receipt of the judgment, therefore, is attributable solely to

Lagogiannis. Further, Lagogiannis filed a motion for leave to petition for rehearing out

of time, and this Court denied the motion. Lagogiannis has not shown that he was

unfairly denied an opportunity to seek rehearing or further review.

       For the foregoing reasons, the petition for a writ of mandamus will be denied.




                                             3